CORRECTED NOTICE OF ALLOWANCE
	The following is a corrected notice of allowance in response to the notice of allowance mailed March 16, 2022.  Dependent claim 16 was canceled as part of the Examiner’s Amendment mailed March 16th, however Claim 16 was incorrectly labeled allowed.
	The following is an examiner’s amendment in response to Applicant’s amendment filed February 15, 2022 and an interview held with Ms. Jorie Stroup on February 24, 2022.  Applicant’s February 15th amendment amended claims 1-3, 8, 9, 15; canceled claims 6, 7, 13; and added new claim 23.  The examiner’s amendment below amends claims 1, 2, 8, 14, 15, 16, 20, 23; and cancels claim 16.  Claims 1-5, 8-12, 14, 15, and 17-23 are currently pending and allowed (as amended) herein.  Claims 1, 8 and 15 are the independent claims.
	The instant application is a continuation of application no. 15453075 now U.S. Patent No. 10565564.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-5, 8-12 and 14-22 in the previous office action is withdrawn in response to Applicant’s amendments on February 15, 2022 and the examiner’s amendment below.
	The 35 U.S.C. 112(a) rejection of claims 1-5, 8-12 and 14-22 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
The Double Patenting rejection of claims 1-5, 8-12 and 14-23 in the previous office action is withdrawn in response to Applicant’s filing of a Terminal Disclaimer on January 25, 2022.

Response to Arguments
Applicant’s arguments, see Page 14 filed February 15, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see Pages 22, 23, filed February 15, 2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection has been withdrawn. 




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Jorie Stroup on February 24, 2022.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

1. (Currently Amended) A computer-implemented method, comprising:
accessing, by a computing device, stored rules of a remote computer device of a user, wherein the rules define automatic scheduling options for a flexible event type calendar event including user-set limits on a number of total meetings that can be moved within a given timeframe, and keywords of a user profile of the remote user that indicate a flexible event; 
receiving, by an electronic calendar module of the computing device, a request to schedule a new event from an electronic calendar module of [[a]] the remote computer device of the user over a network in response to the remote user entering the new event in a user interface of the remote computer device of the user, the request including scheduling data, wherein the new event overlaps with an electronic calendar event on an electronic calendar; 
automatically determining, by the computing device using natural language processing, that the new event is a flexible event type calendar event based on recognizing the presence of one or more of the keywords in the received scheduling data that indicate a flexible event and indicate prerecorded event data is available 
automatically determining, by the computing device, a deadline for the new event based on metadata in the received scheduling data;
of the user; 
receiving, by the computing device over the network, confirmation from the remote user that new event is a flexible event type calendar event and confirmation of the determined deadline for the new event; 
automatically rescheduling, by the computing device, the new event based on the deadline of the new event and the new event being a flexible event type calendar event, wherein the new event is automatically moved from a first location on the electronic calendar to an open second location on the electronic calendar based on the rules of the remote user; and
automatically displaying, by a user interface of the computing device, the rescheduled new event at the second location in the electronic calendar with indicia indicating the deadline for the new event and indicia indicating that the new event is a flexible event type calendar event.

2. (Currently Amended) The computer-implemented method of claim 1, prerecorded event data.

3. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
determining, by the computing device, that the new event at the second location is no longer a flexible event type calendar event based on the deadline of the new event; and

 
4. (Previously Presented) The computer-implemented method of claim 3, wherein the determining that the new event at the second location is no longer a flexible event type calendar event comprises determining that no open locations are available on the electronic calendar prior to the deadline of the new event. 

5. (Original) The computer-implemented method of claim 1, further comprising:
displaying, by the computing device, an indication that the new event overlaps with the electronic calendar event; and
receiving, by the computing device, a user acceptance of the request to schedule the new event. 

6-7. (Cancelled)    

8. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
access stored rules of a remote computer device of a user, wherein the rules define automatic scheduling options for a flexible event type calendar event including user-set limits on a number of total meetings that can be moved within a given timeframe, and keywords of a user profile of the remote user that indicate a flexible event; 
receive, by an electronic calendar module of the computing device, a request to schedule a new event from an electronic calendar module of [[a]] the remote computer device of the user over a network in response to the remote user entering the new event in a user interface of the remote computer device of the user, the request including scheduling data, wherein the new event overlaps with the electronic calendar event on an electronic calendar; 
, using natural language processing, that the new event is a flexible event type calendar event based on recognizing the presence of one or more of the keywords in the received scheduling data that indicate a flexible event and indicate [[a]] pre-recorded data 
automatically determine a deadline for the new event based on metadata in the received scheduling data;
automatically present, over the network, the remote user with an option to confirm that the new event is a flexible event and confirm the determined deadline for the new event via the user interface of the remote computer device of the user; 
receive, over the network, confirmation from the remote user that the new event is a flexible type calendar event and confirmation of the determined deadline for the new event; [[and]]
automatically reschedule the new event based on the deadline of the new event and the new event being a flexible event type calendar event, wherein the new event is automatically moved from a first location on the electronic calendar to an open second location on the electronic calendar based on the rules of the remote user; and
automatically display, by the user interface of the computing device, the rescheduled new event at the second location in the electronic calendar with indicia indicating the deadline for the new event and indicia indicating that the new event is a flexible event type calendar event. 

9. (Previously Presented) The computer program product of claim 8, wherein deadline for the new event is a viewing deadline for the pre-recorded data.

10. (Previously Presented) The computer program product of claim 8, wherein the program instructions further cause the computing device to:
determine that the new event at the second location is no longer a flexible event type calendar event based on the determined deadline of the new event; and

 
11. (Previously Presented) The computer program product of claim 10, wherein the determining that the new event at the second location is no longer a flexible event type calendar event comprises determining that no open locations are available on the electronic calendar prior to the deadline of the new event. 

12. (Original) The computer program product of claim 8, wherein the program instructions further cause the computing device to:
display an indication that the new event overlaps with the electronic calendar event; and
receive a user acceptance of the request to schedule the new event. 

13. (Cancelled) 

14. (Currently Amended) The computer program product of claim 8, wherein the 

15. (Currently Amended) A system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to access stored rules of a remote computer device of a user, wherein the rules define automatic scheduling options for a flexible event type calendar event including user-set limits on a number of total meetings that can be moved within a given timeframe, and keywords of a user profile of the remote user that indicate a flexible event; 
program instructions to receive, by an electronic calendar module of the computing device, a request to schedule a new event from an electronic calendar module of the [[a]] remote computer device of the user over a network in response to the remote user entering the new event in a user interface of the remote computer device of the user, the request including scheduling data, wherein the new event overlaps with an electronic calendar event on an electronic calendar; 
program instructions to automatically determine, using natural language processing, that the new event is a flexible event type calendar event based on recognizing the presence of one or more of the keywords in the received scheduling data that indicate a flexible event and indicate prerecorded event data is available 
program instructions to automatically determine a deadline for the new event based on metadata in the received scheduling data; 
program instructions to automatically present, over the network, the remote user with an option to confirm that the new event is a flexible event type calendar event and confirm the determined deadline for the new event via the user interface of the remote computer device of the user; 
program instructions to receive, over the network, confirmation from the remote user that the new event is a flexible event type calendar event and confirmation of the determined deadline for the new event; [[and]]
program instructions to automatically reschedule the new event based on the new event being a flexible event type calendar event, wherein the new event is automatically moved from a first location on the electronic calendar to an open second location on the electronic calendar based on the rules of the remote user; and
program instructions to automatically display, by a user interface of the computing device, the rescheduled new event at the second location in the electronic calendar with indicia indicating the deadline for the new event and indicia indicating that the new event is a flexible event type calendar event, 
wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory. 

16. (Cancelled) 

17. (Previously Presented) The system of claim 15, further comprising:
program instructions to determine that the new event at the second location is no longer a flexible event type calendar event based on the determined deadline; and
program instructions to display the electronic calendar as a non-flexible event type calendar event. 
 
18. (Previously Presented) The system of claim 17, wherein the determining that the new event at the second location is no longer a flexible event type calendar event comprises determining that no open locations are available on the electronic calendar prior to the deadline of the new event. 

19. (Original) The system of claim 15, further comprising:
program instructions to display an indication that the new event overlaps with the electronic calendar event; and
program instructions to receive a user acceptance of the request to schedule the new event. 

20. (Currently Amended) The system of claim 15, wherein the indicia indicating that the new event is a flexible event 

21. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
receiving, by the computing device, a request to schedule another calendar event including invitee data;
displaying, by the computing device, a plurality of electronic calendar events from respective electronic calendars of multiple invitees with indicia identifying flexible events in the respective electronic calendars;
presenting, by the computing device, scheduling options to the user based on the request to schedule the other calendar event, wherein the options are displayed as a first set of scheduling options including only open calendar positions on the respective electronic calendars, and as a second set of scheduling options including both open calendar positions on the respective electronic calendars and flexible events on the respective electronic calendars; and
receiving, by the computing device, a selection of one of the scheduling options. 

22. (Previously Presented) The computer program product of claim 8, wherein the program instructions further cause the computing device to: 
receive a request to schedule another calendar event including invitee data;
display a plurality of electronic calendar events from respective electronic calendars of multiple invitees with indicia identifying flexible events in the respective electronic calendars;
present scheduling options to the user based on the request to schedule the other calendar event, wherein the options are displayed as a first set of scheduling options including only open calendar positions on the respective electronic calendars, and as a second set of scheduling options including both open calendar positions on the respective electronic calendars and flexible events on the respective electronic calendars; and 


23. (Currently Amended) The computer program product of claim 8, wherein the program instructions further cause the computing device to:

reschedule the new event by moving the new event from the second location in the electronic calendar to a third location in the electronic calendar;
determine that the new event at the third location is no longer a flexible event type calendar event based on the deadline of the new event; and
automatically update the displaying of the new event by the user interface to remove the indicia indicating the new event is a flexible event. 


ALLOWANCE
	The following is a notice of allowance in response to Applicant’s amendment filed February 14, 2022 and the examiner’s amendment above.  Currently  1-5, 8-12, 14, 15, and 17-23 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and computer-implemented method, comprising: accessing, by a computing device, stored rules of a remote computer device of a user, wherein the rules define automatic scheduling options for a flexible event type calendar event including user-set limits on a number of total meetings that can be moved within a given timeframe, and keywords of a user profile of the remote user that indicate a flexible event;  receiving, by an electronic calendar module of the computing device, a request to schedule a new event from an electronic calendar module of the remote computer device of the user over a network in response to the remote user entering the new event in a user interface of the remote computer device of the user, the request including scheduling data, wherein the new event overlaps with an electronic calendar event on an electronic calendar;  automatically determining, by the computing device using natural language processing, that the new event is a flexible event type calendar event based on recognizing the presence of one or more of the keywords in the received scheduling data that indicate a flexible event and indicate prerecorded event data is available; automatically determining, by the computing device, a deadline for the new event based on metadata in the received scheduling data; automatically presenting, by the computing device over the network, the remote user with an option to confirm that the new event is a flexible event type calendar event and confirm the determined deadline for the new event via the user interface of the remote computer device of the user;  receiving, by the computing device over the network, confirmation from the remote user that new event is as recited in independent Claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623